Watson, J.
In the findings of fact, the chancellor says he is unable to find with the degree of certainty required by law that the orators reserved the tree tops in their trade with the defendant, or that they intended to have any reservation concerning the wood which they were to cut therefrom expressed in the deed to the defendant, and he is more inclined to think that they were content to let the understanding as to their right to get wood from the tree tops rest in parol. No admissions are made in defendant’s answer • requiring a different conclusion of fact.
The case presented does not entitle the orators to the relief sought. A court of equity will reform a written contract, and especially a deed, on the ground of mistake, only when the evidence showing the mistake is strong and of a conclusive character, such as shall establish the fact beyond reasonable doubt. Griswold v. Smith, 10 Vt. 452; Cleveland v. Burton, 11 Vt. 138; Goodell v. Field, 15 Vt. 448; Preston v. Whitcomb, 17 Vt. 183; Shattuck v. Gay, 45 Vt. 87; Barry v. Harris, 49 Vt. 392.

Decree affirmed and cause remanded.